275 U.S. 489
48 S.Ct. 32
275 U.S. 537
72 L.Ed. 388
STATE OF MISSOURI, ex rel. WASHINGTON UNIVERSITY,  plaintiff in error,v.PUBLIC SERVICE COMMISSION OF MISSOURI and Union  Electric Light & Power Company;  STATE OF MISSOURI, ex rel. WASHINGTON UNIVERSITY,  plaintiff in error,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI and Union  Electric Light & Power Company;  STATE OF MISSOURI, ex rel. ST. LOUIS BREWING  ASSOCIATION, plaintiff in error,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI and Union  Electric Light & Power Company;  STATE OF MISSOURI, ex rel. ST. LOUIS BREWING  ASSOCIATION, plaintiff in error,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI and Union  Electric Light & Power Company;  STATE OF MISSOURI, ex rel. WAINRIGHT REAL ESTATE  COMPANY, plaintiff in error,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI and Union  Electric Light & Power Company;  STATE OF MISSOURI, ex rel. WAINRIGHT REAL ESTATE  COMPANY, plaintiff in error,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI and Union  Electric Light & Power Company;   STATE OF MISSOURI, ex rel. HOTEL STATLER COMPANY, Inc.,  plaintiff in error,  v.  PUBLIC SERVICE COMMISSION OF MISSOURI and Union  Electric Light & Power Company.
No. 21.
No. 22.
No. 23.
No. 24.
No. 25.
No. 26.
No. 27.
Supreme Court of the United States
October 24, 1927

and
Messrs. Charles Nagel, Charles M. Polk and Marion C. Early, all of St. Louis, Mo., for plaintiffs in error.
Mr. J. P. Painter, of Jefferson City, Mo., for defendant in error Public Service Commission of Missouri.
Mr. Theodore Rassieur, of St. Louis, Mo., for defendant in error Union Electric Light & Power Co.
PER CURIAM.


1
The writs of error are dismissed on the authority of Section 237 of the Judicial Code, as amended by the act of February 13, 1925 (43 Stat. 936, 937 (28 USCA § 344; Comp. St. § 1214)), for lack of jurisdiction. Treating the writs of error as applications for certiorari, the applications are denied for want of a substantial Federal question on the authority of Shulthis v. McDougal, 225 U. S. 561, 569, 32 S. Ct. 704, 56 L. Ed. 1205; Hull v. Burr, 234 U. S. 712, 720, 34 S. Ct. 892, 58 L. Ed. 1557; Norton v. Whiteside, 239 U. S. 144, 147, 36 S. Ct. 97, 60 L. Ed. 186.